Case: 2:20-cv-00008-KKC-CJS Doc #: 12 Filed: 06/16/20 Page: 1 of 1 - Page ID#: 62




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     COVINGTON

CHRISTOPHER WISCHER,                              CIVIL ACTION NO. 2:20-8-KKC-CJS
      Petitioner,


                                                                 ORDER
V.


WARDEN SCOTT JORDAN,
      Respondent.



                                        *** *** ***

       This matter is before the Court on a petition for writ of habeas corpus. On March 9,

2020, the magistrate judge issued a Report & Recommendation, recommending that the

petition be dismissed. (DE 6.) No party has filed an objection to the Report &

Recommendation. Further, the Court has reviewed the Report & Recommendation and

agrees with the analysis.

       Accordingly, the Court hereby ORDERS that:

       1) the Report & Recommendation (DE 6) is ADOPTED as the Court’s opinion;

       2) Petitioner’s 28 U.S.C. § 2254 petition (DE 1) is DENIED;

       3) a certificate of appealability is DENIED, should Petitioner request one; and

       4) a judgment will be entered contemporaneously with this order.

       Dated June 16, 2020




                                             1
